Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment has necessitated the withdrawal of the previous 101 rejection.

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 11. The prior art fails to disclose computer-implemented method for detecting payment fraud, comprising: executing, at a computing device, an application including a classification model and a plurality of smart agents respectively corresponding to a plurality of transactional entities, each smart agent having a profile comprising a representation of historical data of the corresponding transactional entity and including long-term and real-time profiles with the real-time profile excluding historical data aged beyond a pre-determined time period, and the classification model being constructed according to one or more of: data mining logic, a neural network, case-based-reasoning, clustering, fuzzy logic, a genetic algorithm, a decision tree, and business rules; inputting, via the computing device, transactional data to the application, the transactional data including transaction records reflecting transactions of the plurality of transactional entities, the application being configured to perform the following steps for each of the transaction records—compare the contents of at least one data field of the transaction record against each of the long-term profile and the real-time profile to cation is further configured to receive feedback to the fraud score comprising one of a false positive and a false negative indicator, re-train the classification model based on the feedback, update the long-term and real-time profiles based on the feedback, process future transaction records using the re-trained classification model and the updated long-term and real-time profiles.

The prior arts of record: Gopinathan et al (Gop hereinafter, US PAT: 6,330,546), cited but not relied upon, relates generally to the detection of fraudulent use of customer accounts and account numbers, including for example credit card transactions. In particular, the invention relates to an automated fraud detection system and method that uses predictive modeling to perform pattern recognition and classification in order to isolate transactions having high probabilities of fraud (see col.1 lines 26-36). While Gop discloses an automated system and method for detecting fraudulent transactions using a predictive model such as a neural network to evaluate individual customer accounts and identify potentially fraudulent transactions based on learned relationships among known variables, Gop’s system does not use a classification model and a plurality of smart agents respectively corresponding to a plurality of transactional entities, each smart agent having a profile comprising a representation of historical data of the corresponding transactional entity and including long-term and real-time profiles with the real-time profile excluding historical data aged beyond a pre-determined time period, and the classification model being constructed according to one or more of: data mining logic, a neural , fuzzy logic, a genetic algorithm, a decision tree, and business rules; inputting, via the computing device, transactional data to the application, the transactional data including transaction records reflecting transactions of the plurality of transactional entities, the application being configured to perform the following steps for each of the transaction records—compare the contents of at least one data field of the transaction record against each of the long-term profile and the real-time profile to generate a first output comprising an exception generated for each comparison result exceeding a corresponding threshold, process the contents of at least one data field of the transaction record via the classification model to generate a second output, analyze the first output and the second output using a weighted summation to generate a fraud score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  






/OJO O OYEBISI/Primary Examiner, Art Unit 3697